Citation Nr: 0825054	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  95-23 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

2.  Entitlement to service connection for a chronic shoulder 
disability.  

3.  Entitlement to an increased rating for the residuals of a 
fracture of the right wrist, currently rated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated as 10 percent disabling.   

5.  Entitlement to an increased rating for arthritis due to 
trauma, right knee, currently rated as 10 percent disabling.  

6.  Entitlement to an increased rating for post-operative 
retinacular release, chondromalacia, left knee, currently 
rated as 10 percent disabling.  

7.  Entitlement to an increased rating for arthritis due to 
trauma, left knee, currently rated as 10 percent disabling.  

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
paraspinal muscle spasm, resulting from surgical treatment by 
VA in July 2005.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from July 1979 to May 
1985.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana, which denied the veteran's 
claims for increased ratings for his service-connected 
bilateral knee disabilities.  

In October 1997, the Board remanded this case for additional 
development.  Subsequently, by a January 1999 rating 
decision, the RO granted a separate 10 percent rating for 
arthritis of the left knee due to trauma. 

In November 1999, the Board remanded this case again for 
additional development.  Subsequently, by a March 2003 
supplemental statement of the case, the RO provided a 
separate 10 percent evaluation for arthritis of the right 
knee due to trauma, effective from February 6, 1995, and a 
separate 10 percent rating for chondromalacia of the right 
knee, effective from February 6, 1995, terminating the 10 
percent for the disability previously characterized as 
chondromalacia, traumatic arthritis of the right knee.  The 
RO also continued the two separate 10 percent ratings for the 
service-connected left knee disability.  

In July 2003, the Board once again remanded this case for 
additional development.  While the purposes of that remand 
were met, as explained in more detail below, appellate 
consideration of this appeal must again be deferred because 
of the veteran's request for a Board hearing

This matter also comes before the Board from a June 2005 
rating decision that denied the veteran's claims of 
entitlement to service connection for degenerative disc 
disease of the cervical spine and for a shoulder disability.  
In the June 2005 rating decision, the RO increased the 
disability rating for the veteran's service-connected right 
wrist disability from noncompensable to 10 percent disabling.  
The veteran disagreed with the evaluation assigned for his 
right wrist disability, and with the denial of his service 
connection claims, by filing a timely notice of disagreement 
(NOD) in July 2005.  A statement of the case (SOC) was issued 
in May 2006, and the veteran filed a timely substantive 
appeal (VA Form 9) in June 2006.  

In the June 2005 rating decision, the RO also denied the 
veteran's claim for service connection for hemorrhoids.  The 
veteran filed an NOD in July 2005.  However, by a January 
2006 rating action, the RO granted the veteran's claim for 
service connection for hemorrhoids.  As the veteran has not 
disagreed with the rating or effective date assigned for his 
hemorrhoids, an issue relating to this service-connected 
disorder is not before the Board.  See Grantham v. Brown, 114 
F.3d. 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

In February 1995, the veteran requested that his service-
connected bilateral knee disabilities be reevaluated for 
higher ratings.

By a May 1995 rating action, the RO denied the veteran's 
claims for increased ratings for his service-connected 
bilateral knee disabilities.  The veteran filed an NOD in 
June 1995, and later in that month, an SOC was issued.  In 
July 1995, the veteran submitted a timely substantive appeal 
in which he requested a hearing at a local VA office before a 
member of the Board.  A letter from the RO to the veteran, 
dated in March 1997, shows that at that time, the RO had 
scheduled the veteran for a hearing before the Traveling 
Section of the Board (i.e., Travel Board hearing) in April 
1997.  A notation on the letter reflects that the veteran 
failed to show.

In a June 2005 rating decision, the RO denied the veteran's 
claims for service connection for degenerative disc disease 
of the cervical spine and for a shoulder condition.  In the 
June 2005 rating decision, the RO also increased the 
disability rating for the veteran's service-connected right 
wrist disability from noncompensable to 10 percent disabling.  
The veteran disagreed with the evaluation assigned to his 
right wrist disability, and with the denial of his service 
connection claims, and perfected his appeal with these claims 
in June 2006, when he timely submitted a substantive appeal.  
In the substantive appeal, he requested a Travel Board 
hearing, which was subsequently scheduled for January 28, 
2008.  On the day of the hearing, the veteran's 
representative, the American Legion (AL), submitted a 
statement in support of claim (VA Form 21-4138), in which he 
stated that the AL had been contacted by the veteran, who had 
informed them that his car had broken down and that he was 
unable to attend the hearing.  According to the AL, the 
veteran requested that the hearing be rescheduled.    

The Board finds the veteran's motion to reschedule a Travel 
Board hearing, which was filed on the same day of his hearing 
scheduled in January 2008, is timely.  38 C.F.R. § 20.702(d) 
(2007).  The Board also finds that the veteran, through his 
representative, provided good cause for his failure to report 
for his Travel Board hearing.  Id.  Therefore, given the 
expressed intent of the veteran to have a Travel Board 
hearing, this case must be returned to the RO to arrange for 
such a hearing.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2007).

The Board further notes that given that the veteran's Travel 
Board hearing is going to be rescheduled, and that in 
addition to providing testimony regarding his service 
connection claims and his claim for an increased rating for 
his service-connected right wrist disability, the veteran may 
also provide additional argument regarding his increased 
rating claims for his service-connected bilateral knee 
disabilities, Board will defer appellate review of the 
increased rating claims for the bilateral knee disabilities.    

Turning to the remaining matter on appeal, by a March 2007 
rating decision, the RO denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
paraspinal muscle spasm, resulting from surgical treatment by 
VA in July 2005.  In a statement from the veteran, received 
by the RO in September 2007, the veteran stated that he 
wished to continue his appeal concerning paraspinal muscle 
spasm and he requested a VA Form 9.  The Board accepts this 
statement as a timely NOD with the March 2007 rating decision 
in which the RO denied the veteran's claim for compensation 
under 38 U.S.C.A. § 1151.  The RO has not yet issued an SOC 
with respect to the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for paraspinal muscle spasm, 
resulting from surgical treatment by VA in July 2005.  Under 
these circumstances, the Board must remand this issue so that 
the RO can provide the veteran an SOC, and afford him an 
opportunity to perfect an appeal thereafter by filing a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 
119 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a Travel Board hearing in connection with 
his appeal.  The RO must clearly notify 
the veteran of the time and date of the 
hearing.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures.

2.  The RO should issue a statement of the 
case with respect to the claim for 
entitlement to compensation under 38 
U.S.C.A. § 1151 for paraspinal muscle 
spasm, resulting from surgical treatment 
by VA in July 2005.  If, and only if, the 
veteran files a timely substantive appeal 
as to this issue, should that issue be 
returned for review by the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

